Citation Nr: 1401946	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet (claimed as foot problems).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability, to include C3-C4 fusion surgery.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 23, 1990 to November 3, 1990 and from November 29, 1990 to March 12, 1991, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding has been associated with the claims file.

The Veteran's petitions to reopen claims for entitlement to service connection for bilateral pes planus and bilateral knee disabilities were reopened in the Board's January 2013 determination and all claims were remanded for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issues of entitlement to service connection for bilateral flat foot, a bilateral knee disability, a back disability, a bilateral hip disability, and an acquired psychiatric disability.

In that regard, the Board's January 2013 remand directed that the Veteran be afforded VA examinations for his bilateral feet and bilateral knee claims.  The record indicates that the Veteran was scheduled for VA examinations in February 2013 and again in March 2013 and failed to attend on either occasion.  Governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a) (2013).  Additionally, 38 C.F.R. § 3.655(b) (2013) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied.  

In this instance, however, the claims file does not include a copy of the letters notifying the Veteran of the scheduled February and March 2013 VA examinations.  Moreover, in a June 2013 statement the Veteran's representative stated that the Veteran had denied ever receiving notification of the examinations and that the address listed in the VA records documenting his failure to appear was incorrect.  Accordingly, the Board finds that another remand is required to again schedule the Veteran for VA examination(s) and this time for the notice of the examination to be associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

As discussed in the January 2013 Board remand, consideration of the Veteran's claims for entitlement to service connection for a back disability, hip disability, and psychiatric disability are deferred pending resolution of the Veteran's claim for service connection for a bilateral foot disability, as he has claimed that the back, hip, and psychiatric problems were caused or aggravated by his bilateral foot disability and, as such, are inextricably intertwined with this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination or evaluation for his bilateral knee problems.  

Timely notice of the VA examination containing notice of 38 C.F.R. § 3.655 must be mailed to the Veteran's last address of record and a copy of that notice must be placed in the claims file.  (In that regard, please note that the Veteran has indicated that the address listed in VAMC records at the time of the scheduled February 2013 and March 2013 VA examinations is incorrect.)  

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed knee disability was incurred in or otherwise related to the Veteran's military service.  

In that regard, the examiner is requested to specifically consider, and discuss as necessary, the Veteran's in-service complaints of bilateral knee pain and the May 1991 VA examination report.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

2.  Schedule the Veteran for an appropriate VA examination or evaluation for his bilateral foot problems.  

Timely notice of the VA examination containing notice of 38 C.F.R. § 3.655 must be mailed to the Veteran's last address of record and a copy of that notice must be placed in the claims file.  (In that regard, please note that the Veteran has indicated that the address listed in VAMC records at the time of the scheduled February 2013 and March 2013 VA examinations is incorrect.)  

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion:

(a) as to whether any diagnosed foot disability other than bilateral pes planus was incurred in or otherwise related to the Veteran's military service; and

(b) as to whether the Veteran's diagnosed bilateral pes planus that preexisted his military service was permanently aggravated beyond its natural progression by military service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  After the above is complete, readjudicate the Veteran's claims, including those for entitlement to service connection for knees, feet, back, hip, and psychiatric disabilities.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


